DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Robbins on 2/11/2022.
The application has been amended as follows: 

Claim 1. (Currently Amended) A vehicle front-end assembly, comprising
a vehicle frame having a first front side member with a front-end portion;
a first tow hook having a forward portion and a rearward portion, the rearward portion of the first tow hook being attached to the front-end portion of the first front side member by a first mechanical fastener: and
a skid plate having a main section, a first attachment flange extending from a first lateral side of the main section, the first attachment flange being fixed to the first front side member by the first mechanical fastener.

Claim 4. (Currently Amended) The vehicle front-end assembly according to claim 1, wherein
the front-end portion of the first front side member has a downward facing surface with a forward opening and a rear opening spaced apart from one another by a first distance,
the rearward portion of the first tow hook has a forward opening and a rearward opening spaced apart from one another by the first distance, and
the first attachment flange has a forward opening and a rear slot spaced apart from one another by the first distance such that the first mechanical fastener extends through the rear slot, the rearward opening in the rearward portion of the first tow hook and the rear opening in the downward facing surface of the first front side member, and a second mechanical fastener extends through the forward opening in the first attachment flange, the forward opening in the rearward portion of the first tow hook and the forward opening in the downward facing surface of the first front side member attaching the skid plate and the first tow hook to the first front side member,

Claim 6. (Currently Amended) The vehicle front-end assembly according to claim 1, wherein
the first mechanical fastener has a head portion and a threaded portion, the head portion having an overall diameter larger than the diameter of the threaded portion, and
the rearward opening of the rearward portion of the first tow hook includes a harrow portion and a wide portion, the wide portion being dimensioned such that the head portion of the first mechanical fastener can pass therethrough and the narrow portion being dimensioned such that the threaded portion of the first mechanical fastener can pass therethrough with the head portion being prevented from passing therethrough.

Claim 8. (Currently Amended) The vehicle front-end assembly according to claim 7, wherein each of the first mechanical fastener and the another first mechanical fastener has a head portion and a threaded portion, the head portion having an overall diameter larger than the diameter of the threaded portion, each of the front-end portions of the first front side member and the second front side member defines a rearward fastener receiving opening with the threaded portions the first mechanical fastener dimensioned such that the threaded portion of the first mechanical fastener can pass therethrough and the head portion being prevented from passing there through. 

Claim 9. (Currently Amended) The vehicle front-end assembly according to claim 8, wherein 
each the first attachment flange and the second attachment flange of the skid plate includes a corresponding slot defined along rearward edges thereof, the slots being dimensioned such that the threaded portions of the first mechanical fastener and the another first mechanical fastener are received therein.

Claim 10. (Currently Amended) The vehicle front-end assembly according to claim 9, wherein with the first mechanical fastener and the another first mechanical fastener tightened, the first tow hook is sandwiched between the first front side member and the first attachment flange of the skid plate, and the second tow hook is sandwiched between the second front side member and the second attachment flange of the skid plate.

Claim 11. (Currently Amended) The vehicle front-end assembly according to claim 9, wherein
each of the front-end portions of the first front side member and the second front side member defines a forward fastener receiving opening adjacent to and spaced apart from the rearward fastener receiving opening, with the forward fastener receiving opening and the rearward fastener receiving opening being spaced apart from one another by a first distance,

each the first attachment flange and the second attachment flange of the skid plate includes a corresponding opening spaced apart from the corresponding slots by the first distance such that a threaded portion of a second mechanical fastener extends through the opening in the first attachment flange, the forward opening in the first tow hook, and into the forward fastener receiving opening fastening the skid plate and the first tow hook to the first front side member, and a threaded portion of another second mechanical fastener extends through the opening in the second attachment flange, the forward opening in the second tow hook, and into the forward fastener receiving opening fastening the skid plate and the second tow hook to the second front side member.

Claim 12. (Currently Amended) A method of assembling a vehicle front-end assembly, comprising:
providing a vehicle frame with a first front side member located adjacent to a first lateral side of a vehicle, the first front side member having a front-end portion defining a corresponding rearward fastener opening and a corresponding forward fastener opening of the vehicle frame;
partially threading a first mechanical fastener to the rearward fastener opening of the first front side member;
hanging a first tow hook from the first mechanical fastener, the first tow hook having a rearward opening that receives the first mechanical fastener and a forward opening
providing a skid plate with a main section and a first attachment flange that extends from a first lateral side of the main section, the first attachment flange having a slot along a rearward edge thereof and an opening forward of the slot;

inserting a second mechanical fastener through the opening in the first attachment flange of the skid plate, through the forward opening of the first tow hook, and into the forward fastener opening of the vehicle frame; and
tightening the first mechanical fastener and the second mechanical fastener clamping the first tow hook between the vehicle frame and the skid plate.

Claim 13. (Currently Amended) The method of assembling a vehicle front-end assembly according to claim 12, wherein
the providing of the vehicle frame further includes providing the vehicle frame with a second front side member located adjacent to a second lateral side of the vehicle, the second front side member having a front-end portion defining a corresponding rearward fastener opening and a corresponding forward fastener opening:
the partially threading of the first mechanical fastener includes partially threading another first mechanical fastener to the rearward fastener opening of the second front side member:
the hanging of the first tow hook includes hanging a second tow hook from the another first mechanical fastener;
the providing of the skid plate includes providing the skid plate with a second attachment flange that extends from a second lateral side of the main section, the second attachment flange having a slot along a rearward edge thereof and an opening forward of the slot;

inserting the second mechanical fastener through the opening in the first attachment flange of the skid plate, through the forward opening of the first tow hook, and into the forward fastener opening of the vehicle frame, further includes inserting another second mechanical fastener through the opening in the second attachment flange of the skid plate, through the forward opening of the second tow hook, and into the forward fastener opening of the second front side member; and
the tightening the first mechanical fastener and the another first mechanical fastener includes tightening the second mechanical fastener and the another second mechanical fastener.

***The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the following reference sign(s) mentioned in the description will be added to the drawings: 36c ([0039]); the obtuse angle alpha ([0050]); the vehicle forward direction F, ([0051]). Additionally, “P” in FIG. 24 will be removed or added to the specification where proper.  
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses, teaches, or suggests: a vehicle front-end assembly, comprising a vehicle frame having a first front side member with a front-end portion; a first tow hook having a forward portion and a rearward portion, the rearward portion of the first tow hook being attached to the front-end portion of the first front side member by a first mechanical fastener; and a skid plate having a main section, a first attachment flange extending from a first lateral side of the main section, the first attachment flange 
More specifically, none of the prior art of record discloses, teaches, or suggests a vehicle front-end assembly including a vehicle frame (and associated claimed limitations), a first tow hook (and associated claimed limitations), and a skid plate (and associated claimed limitations); wherein the first tow hook and the skid plate are attached/fixed to the vehicle frame via the same first mechanical fastener. As well as a second tow hook and a second portion of the skid plate each being attached/fixed to the vehicle frame via the same second mechanical fastener. While the prior art cited in the PTO-892 discloses skid plates and tow hooks separately and/or mounting those components or bumpers to the vehicle frame generally, the specifically claimed limitations described further above cannot be rendered obvious without improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conan Duda whose telephone number is (313)446-4845. The examiner can normally be reached Monday through Friday 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONAN D. DUDA/
Examiner
Art Unit 3611



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611